Citation Nr: 0719633	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-37 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a urinary disorder 
to include prostatitis.

2.  Entitlement to compensation benefits under 38 U.S.C.A. § 
1151 for a urinary disorder to include prostatitis.

3.  Entitlement to compensation benefits under 38 U.S.C.A. § 
1151 for an inguinal hernia.

4.  Entitlement to compensation benefits under 38 U.S.C.A. § 
1151 for loss of teeth.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement for compensation under 38 
U.S.C.A. § 1151 for a lung disorder.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement for compensation under 38 
U.S.C.A. § 1151 for a psychiatric disorder due to sexual 
abuse.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied the benefits sought on appeal.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in March 2006.  
A transcript of the hearing is associated with the veteran's 
claims folders.

At his March 2006 Travel Board hearing, the veteran raised 
the issues of entitlement to  compensation benefits under 38 
U.S.C.A. § 1151 for diabetes mellitus, manic depression, and 
hernia.  These issues, however, are not currently developed 
or certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  A urinary disorder to include prostatitis is not shown by 
competent medical evidence to have a nexus or relationship to 
service. 

2.  The weight of the competent and probative evidence is 
against a conclusion that a urinary disorder to include 
prostatitis was a proximate result of carelessness, 
negligence, lack of proper skill, error in judgment, or an 
event not reasonably foreseeable in the furnishing of medical 
care by VA.

3.  The weight of the competent and probative evidence is 
against a conclusion that disability due to residuals of a 
hernia repair were the proximate result of carelessness, 
negligence, lack of proper skill, error in judgment, or an 
event not reasonably foreseeable in the furnishing of medical 
care by VA.

4.  The weight of the competent and probative evidence is 
against a conclusion that the veteran's tooth loss was a 
proximate result of carelessness, negligence, lack of proper 
skill, error in judgment, or an event not reasonably 
foreseeable in the furnishing of medical care by VA.

5.  In an April 1999 decision, the RO denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for a lung disorder.

6.  The evidence associated with the claims file subsequent 
to the April 1999 RO decision does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for a lung disorder.

7.  In an April 1999 decision, the RO denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for a psychiatric 
disorder due to sexual abuse.

8.  The evidence associated with the claims file subsequent 
to the April 1999 RO decision does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for a psychiatric 
disorder due to sexual abuse.


CONCLUSIONS OF LAW

1.  A urinary disorder, to include prostatitis, was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  The requirements for compensation pursuant to 38 U.S.C.A. 
§ 1151 for a urinary disorder to include prostatitis due to 
VA medical treatment have not been met.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.358, 
3.361 (2006).

3.  The requirements for compensation pursuant to 38 U.S.C.A. 
§ 1151 for residuals of a hernia repair performed by the VA 
have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.358, 3.361.

4.  The requirements for compensation pursuant to 38 U.S.C.A. 
§ 1151 for tooth loss due to VA medical treatment have not 
been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.358, 3.361.

5.  The April 1999 rating decision denying entitlement to 
compensation under 38 U.S.C.A. § 1151 for a lung disorder is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2006).

6.  The additional evidence presented since the April 1999 
rating decision is not new and material, and the claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
lung disorder is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).

7.  The April 1999 rating decision denying entitlement to 
compensation under 38 U.S.C.A. § 1151 for a psychiatric 
disorder due to sexual abuse is final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

8.  The additional evidence presented since the April 1999 
rating decision is not new and material, and the claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
psychiatric disorder due to sexual abuse is not reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in April 2003, October 
2003, and October 2005 correspondence fulfills the provisions 
of 38 U.S.C.A. § 5103(a).  In a March 2006 letter, the RO 
provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  

In addition, the September 2004 letter and October 2005 and 
March 2006 supplemental statements of the case provided 
appropriate information and evidence necessary to reopen the 
claims of entitlement to compensation under 38 U.S.C.A. § 
1151 for a lung disorder, and a psychiatric disorder due to 
sexual abuse.  The veteran has been adequately informed of 
the specific basis for the prior denials of his claims.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

The Board notes that Social Security Administration records 
and VA treatment records were received by the RO in October 
2005 and after.  While the RO did not issue a Supplemental 
Statement of the Case after receipt of these documents these 
records do not show evidence of service connection or contain 
evidence pertinent to the claims filed pursuant to the 
provisions of 38 U.S.C.A. § 1151.  Therefore, a Supplemental 
Statement of the Case was not required, and remanding the 
appeal would be futile and the veteran has not been 
prejudiced by the Board's decision to decide the case on the 
merits.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The veteran has been 
afforded VA examinations, he testified before a Travel Board 
hearing, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims. 

Background

Service medical records pertaining to the term from 1962 to 
1964 were received from the National Personnel Records Center 
(NPRC), and were reviewed by the author of the June 2003 
rating decision.  Unfortunately those records have since been 
misplaced or lost.

The June 2003 rating decision states that the veteran's 
military medical records showed some treatment for enuresis 
in 1962.  There was no evidence of a urinary or prostate 
problem otherwise shown in his records, to include the 1964 
separation examination.  

VA treatment records dated 1994 to 2003 show development of 
recurring prostatitis in the 1990s.  A urology note dated in 
1999 indicated the veteran had a long urologic history.  The 
veteran reported being followed by an outside urologist until 
1984 when that urologist retired.  The appellant noted a 
history of having a prostate polyp that was removed by that 
urologist.  The veteran stated that prior to that he often 
would get colds that would "spread down to his prostate."  
His urologist reportedly would give him some unknown 
treatment and he would improve.  The veteran reported 
receiving no urology care until 1992 when he saw an outside 
urologist with complaints of urge incontinence and prostate 
problems.  He noted that after multiple therapies in 1996 he 
was doing very well and was not having any problems with 
incontinence until he was hit by a car in November 1998 while 
on a bicycle.  Since then he has had some problems with urge 
incontinence and some stress incontinence.  The veteran was 
not on any prostate or urinary medications.  

In November 2000, the veteran was seen with history of 
incontinence.  The veteran stated he was less incontinent as 
of late and had no nocturia.  The veteran indicated he was 
allergic to Amitriptyline.  The impression was minimal 
incontinence.  The appellant was given reassurance, and urged 
not to focus so much on clinically insignificant urinary 
symptoms.  

The veteran reported that in 1994 he underwent some type of 
VA cystoscopy or urodynamic evaluation during which time he 
believes he was "butchered."  The appellant noted he was 
put on different medications, including Amitriptyline.  The 
veteran believed that he was allergic to Amitriptyline and 
believed this medication increased his prostate size to 50 
mg.  

At an August 1997 VA examination, the veteran reported a 
punctured urethra due to difficulty in urination since age 
19.  He was scoped in 1994 at which time, according to the 
veteran, his urethra was punctured and developed some 
bleeding.  The veteran stated that since this procedure 
stricture became a problem and he had problems urinating.  In 
addition to this he developed prostatic hypertrophy over 
prostatitis that he had for years.  The veteran reported that 
the prostatitis had been present since he was 19.  He also 
reported  having been diagnosed with prostatic hypertrophy, 
with the prostate enlarged, according to the veteran, to 
almost 50 grams.  The veteran stated that he did not have any 
prostate surgery until May 1995 when a benign tumor was 
removed.  He stated that he had  history of on and off 
epididymitis in the past, but at this time it was not 
bothering him.

The examination showed the testicles and epididymides were 
normal and they did not show any increase.  The veteran was 
noted to have inserted a "hook like" metallic piece through 
the shaft of the penis at the coronal junction with the rest 
of the shaft stating that it relieved his spasms of the 
penis.  The examiner noted the metallic piece had not been 
inserted by a physicians but instead by the veteran himself.  

The prostate was enlarged at about 30 grams.  It was 
nontender and  no masses were felt.  There was no evidence of 
prostatitis on examination, however, the veteran stated it 
was a recurrent phenomenon.  

In May 2004 the veteran reported a history of bed wetting 
prior to service which became worse inservice.  He believed 
his current urinary disorders were partly related to what 
occurred during the military.  He stated he had urethral 
dilations done by Dr. O'Donnel prior to the military in 1957-
1958 which seemed to help his symptoms.  He indicated his 
left testicle had atrophied prior to military service due to 
the mumps as a child.  He testified that enuresis was noted 
at service induction, and that he was told that if he did not 
wet the bed every night they would not try to treat the 
problem.  Accordingly, the veteran stated that he did not 
receive treatment, and did not undergo a prostate 
examination.  He testified he went on sick call only twice 
during the military and stated no true physical examination 
occurred when he was discharged.  He reported being seen by 
urology in the years soon after his military service while 
working for Boeing.  

The veteran further testified that during the 1970s and until 
1984, Dr. Cannelli treated him with urethral dilations, 
prostate massage, and antibiotic medication.  The veteran 
testified he began VA treatment in approximately 1992 and had 
no treatment for the prior six years.  

VA treatment records dated 2003 to 2005 show treatment for 
prostatitis and testicular pain.  Records dated August 2003 
indicate a long history of chronic groin pain which the 
veteran felt was due to chronic prostatitis.  The appellant 
believed that he had a right groin hernia because, after 
standing for several hours, a fluid filled mass appeared near 
the right side of the pubic bone.  No groin mass was found on 
examination.  The assessment was patient with chronic 
genitourinary complaints and psychiatric fixation on the 
scrotum/genitourinary system.  No hernia was felt.  

The examiner noted that the veteran had undergone a right 
inguinal hernia repair in December 2003 and complained of 
intermittent swelling in his scrotum and penis since that 
surgery.  

At a July 2004 VA examination the examiner was asked to 
evaluate the claim that the appellant had experienced a 
severe reaction from the use of Amytriptyline, to include 
accentuation of his urinary symptoms.  The veteran reported 
he was given Amitriptyline by a nurse in Seattle to help him 
relax.  It was noted that apparently the veteran was having 
symptoms of anxiety.  The veteran admitted to having a manic 
depressive disorder and this led to all sorts of urological 
problems and urological evaluations.  The veteran stated that 
he took 150 milligrams of Amitriptyline for 115 days.  Just 
before this, the veteran read that Amitriptyline should never 
be used for people with prostatitis.  Consequently, the 
veteran had filed a lawsuit against the people that allegedly 
abused him and prescribed Amitriptyline.  

The examiner noted the veteran gave a very complex, 
convoluted history of bed wetting and prostatitis since age 
19.  In-service he had bed wetting, for which he was treated, 
as well as prostatitis for which he was also treated.  After 
service he was treated for many years by Dr. Kennely in 
Tacoma, with "urethral sounding" prostate examinations and 
"all sorts" of treatments focused on his prostate.  The 
examiner noted that the veteran stated that in penance and in 
order to mourn the loss of his wife in the 1970's he had 
pierced his penis and inserted bundles of plastic tubing 
through the dorsum of the penis and through the urethra.  
Periodically he would removed these when he was to be seen by 
a urologist.  

The veteran stated he had been told that he had prostate 
enlargement, larger on the right than the left.  The examiner 
noted the veteran has had all sorts of prostate studies.  He 
had undergone a cystoscopy, had polyps burned from his 
urethra, and other treatments.  The nature of the treatment 
was unclear due to the convoluted history provided by the 
veteran.  

Currently the veteran reported obstructive urination and 
slowness of stream.  He reported especially having trouble 
urinating if he slept on his right side.  At those times he 
would have some hesitancy, but no urinary retention.  The 
veteran stated that he did not take the tubes out of his 
penis when he urinated.  He did take them out to clean them, 
but then he reinserted them.  The bundle of tubes in his 
penis was about 3 centimeters in diameter.  The bundle went 
through the dorsum of his penis and came out his urethral 
meatus.

The examination showed the veteran to have a very edematous, 
large penis with a bundle of straws entering the dorsum of 
his penis and exiting his urethra.  The right testis was 
atrophied, but the left side seemed unremarkable.  The 
veteran had a very large prostate of approximately 70 grams.

The examiner indicated that the use of Amitriptyline for the 
veteran's symptoms, which the appellant described as back 
pain, tension and depression; but not due to urinary 
obstructive or inflammatory symptoms probably had nothing to 
do with his development of urinary symptoms.  The veteran 
stated that he had read that Amitriptyline should never be 
used in people who had prostatitis.  The examiner noted in 
reality Amitriptyline had in some cases an atropine like side 
effect, and it could relax the bladder causing people that 
have urinary obstructive symptoms to have further increased 
urinary symptoms.  The examiner did not think that 
Amitriptyline was causally related to his urinary symptoms, 
such as they are.  The examiner noted that Amitriptyline, 
which was a tricyclic antidepressant, could cause further 
depression.  That might possibly be germane, but as a 
urologist, the examiner could not address that issue in terms 
of his urological complaints.  

The examiner noted it was unlikely that VA treatments caused 
the urological disorders, so called prostatitis obstructive 
symptoms, pain in his back etc.

At an October 2004 VA treatment session the veteran continued 
to complain that his prostate was swollen and that he needed 
another cystoscopy.  He was also reportedly afraid that he 
might have a prostatic polyp in his urethra and had been 
complaining of incontinence.  

A February 2005 VA urology report noted the veteran had a 
longstanding obsession with urologic issues, mostly related 
to pain and urethral symptoms.  The veteran complained of 
nocturnal enuresis.  The examiner noted that it was hard to 
tell if the voiding complaints were real or not.

Social Security Administration records do not show etiology 
of the urinary gland condition to include prostatitis and do 
not address the 38 U.S.C.A. § 1151 claim.

At his March 2006 Travel Board hearing, the veteran, through 
his representative, testified that he had urinary problems 
prior to service (e.g., bed wetting), as well as prior to 
seeking VA medical treatment postservice.  He testified that 
he sought treatment in-service for bed wetting but was told 
that if it did not happen every night they could not treat 
him.  Hence, he testified that he was refused treatment 
inservice.  

The veteran also contended that prostatitis and a urinary 
gland disorder preexisted service and were aggravated by 
service.  At service separation he reportedly had a bad 
bladder infection which was treated after separation.  

He argued further that prostatitis and a urinary gland 
disorder had worsened due to medication issued by the VA 
hospital.  In this respect, he testified that he was seen by 
VA in 1991.  At that time he was incontinent, and his 
prostate was inflamed.  In 1994 he reportedly was put on 
Amitriptyline when he went into manic depression.  The 
veteran testified that he was told this medication was a 
muscle relaxer, however, he reported having side effects such 
as hematuria, but the VA did not stop the medication.  He 
reportedly underwent a cystoscope to see where the blood was 
coming from, however, the doctor "messed up."  

The veteran stated he stopped using Amitriptyline on his own.  
He noted reading a warning not to give Amitriptyline to 
anyone who has had a history of prostatitis. He stated that 
he had been on 150 milligrams of Amitriptyline/day for 115 
days.  

He stated that as far as he knew he had trouble with his 
prostate while he was in service, because prior to service he 
was treated for bed wetting and for prostate problems.  He 
stated that during service he was wetting himself mostly at 
night.

VA treatment records dated 2004 to 2006 show that in December 
2004 the veteran reported continuing bladder pain and a need 
to have his prostate checked out.  

II.  Service connection for a urinary gland condition to 
include prostatitis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



Analysis

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for a urinary gland condition to include 
prostatitis.  

Service medical records as reported in the June 2003 rating 
decision showed some treatment for enuresis in 1962.  
Significantly, there is no other evidence of a urinary or 
prostate disorder in his records, to include the 1964 
separation examination.  

The veteran contends that he had urinary and prostatitis 
problems to include prostate problems prior to service.  He 
argues that these problems were aggravated inservice.  He 
also indicated that he was treated on numerous occasions 
prior to service for these conditions.  There is no medical 
evidence on file of these treatments prior to service and the 
June 2003 rating decision did not indicate that the veteran 
had urinary gland or prostatitis disorders prior to entering 
service.  Without clear and unmistakable evidence to rebut 
the presumption of soundness, the veteran is entitled to the 
presumption that he was in sound condition at the time of his 
entry for his period of service.

Given the above, and as the only evidence suggesting that the 
urinary gland and prostatitis problems pre-existed service 
consists of statements by the veteran, the Board finds that 
the evidence on file does not clearly and unmistakably show 
that any urinary and/or prostate disorder pre-existed 
service.  

Although the appellant was treated for enuresis in 1962, 
there is no medical evidence tending to show that this 
symptom in service represented a chronic disability rather 
than an acute and transitory condition.  The evidence does 
not demonstrate any showing of residual pathology.  Indeed, 
the separation examination report did not report any abnormal 
urogenital findings.  In addition, it is noted that the 
veteran was treated for urinary gland and prostatitis 
problems many years after separation from service and no 
medical evidence links the disability to service.

The only evidence that tends to connect the veteran's urinary 
and prostatitis problems to service are those offered by the 
veteran.  A lay person is not competent to provide evidence 
as to matters requiring specialized medical knowledge, skill, 
expertise, training or education.  Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992).  Therefore, the appellant's lay assertions of 
medical causation and etiology, absent corroboration by 
objective medical evidence and opinions, are of no probative 
value towards establishing a link between his military 
service and his urinary gland and prostatitis problems.

Overall, the preponderance of the evidence is against the 
veteran's assertion that his current urinary and prostate 
problems are a result from any in-service disease or injury.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Therefore, his claim for service connection must be denied.

III.  Compensation under 38 U.S.C.A. § 1151 

The veteran claims entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a urinary condition, to 
include prostatitis, as the result of Amitriptyline 
prescribed by VA; and due to residuals of a 1994 operative 
procedure.  He also argues entitlement to compensation under 
38 U.S.C.A. § 1151 for an inguinal hernia and loss of teeth.

Compensation shall be awarded for a qualifying additional 
disability or death in the same manner as if such additional 
disability were service-connected.  For purposes of this 
section, a disability is a qualifying additional disability 
if the disability or death was not the result of the 
veteran's willful misconduct and (1) the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary and the proximate cause of the disability 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32; 38 C.F.R. § 3.361(d)(2).

In 1998, the RO requested that the veteran supply dates of 
treatment which resulted in the claimed disorders.  The 
veteran submitted copies of legal documents filed with the 
U.S. District Court.

A.  Urinary disorder to include prostatitis claimed as the 
result of Amitriptyline prescribed by VA; and due to 
residuals of a 1994 scope 

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for benefits under the provisions of 38 
U.S.C.A. § 1151 and 38 C.F.R. § 3.361.

The appellant has submitted no competent evidence which tends 
to substantiate his contentions that he suffered additional 
disability due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment.  
Further, there is no competent evidence that the proximate 
cause of any additional disability was due to the referenced 
1994 procedure, the prescription of Amitriptyline, or any 
follow-up care provided.  

In his August 2003 notice of disagreement the veteran states 
that the VA doctor attempted to scope the bladder on or about 
November 10, 1994.  He argued that the procedure was 
"botched," the urethra was punctured three times, and the 
prostate was traumatized by the doctor's constant beating of 
the prostate with the end of the scope.  There is, however, 
not one iota of medical evidence that these injuries occurred 
in conjunction with a November 1994 procedure.  Indeed, VA 
treatment records dated in November 1994 reveal no such 
procedure.

The veteran himself has reported a long history of urinary 
and prostate problems prior to his receipt of VA treatment.  
The July 2004 VA examiner opined that it was unlikely that VA 
treatment, to include the prescribing of Amitriptyline, 
caused any urological disorder, to include so called 
prostatic obstructive symptoms.

In the absence of competent evidence which demonstrates 
additional disability as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, the Board concludes that 
compensation under 38 U.S.C.A. § 1151 for additional 
disability following a scope performed in 1994 and for the 
prescription of Amitriptyline is not warranted.  Accordingly, 
the claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Inguinal hernia

VA treatment records dated in September 2003 noted surgical 
consultation request for possible surgical intervention of a 
right inguinal hernia.  Records dated in December 2003 show 
the veteran had a symptomatic right inguinal hernia.  He 
underwent a hernia repair with mesh without complication.  

In March 2004, the veteran was seen for routine follow-up for 
his hernia repair.  He complained of episodic sharp shooting 
pains near his surgical scar excision in his right groin.  He 
also complained of intermittent penile and scrotal swelling 
since the surgery.  The examiner noted the veteran was 
undergoing normal postoperative recovery without any evidence 
of hernia recurrence.  The veteran was reassured.  A July 
2004 emergency room indicated that the veteran reported 
chronic right sided inguinal pain since 1993.  The physician 
assessed a negative hernia.  

VA hospital records show that in November 2005, the veteran 
underwent a right inguinal hernia repair with mesh for a 
recurrent hernia.  The veteran tolerated the procedure well 
and returned home.

The veteran has presented no medical evidence that treatment 
provided by VA resulted in an inguinal hernia, or that the 
medical care that VA provided caused any additional 
disability.  In the absence of competent evidence which 
demonstrates additional disability as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, compensation 
under 38 U.S.C.A. § 1151 for additional disability following 
hernia repairs performed in 2003 and 2005 is not warranted.  
Accordingly, the claim is denied.

C.  Loss of teeth

The veteran contends that he had loss of teeth due to the 
VA's improper blood calcium control.  

In a March 2003 statement, the veteran indicated that he lost 
three of his front teeth due to lack of treatment.  He stated 
he requested a blood test at the VA because he had a low 
grade fever because he had experienced a similar condition in 
the past.  He indicated his body experienced a calcium loss 
and needed to be treated as soon as possible, otherwise his 
bone skeletal system started to fail with his teeth first.

April 2003 VA treatment records note that the veteran had 
chronic severe periodontal disease with multiple carious 
teeth.  The veteran stated he had no money for his own dental 
care.  He did report having had multiple crowns installed 
after a 1998 bicycle accident.  The costs for that care were 
paid by insurance.  

At his May 2004 RO hearing, the veteran testified that he had 
fillings placed in his teeth while in service.  He indicated 
that in 1996 VA took a blood test and discovered that the 
veteran was deficient in calcium, magnesium, and phosphate.  
Reportedly, however, he was not told of these findings until 
he collapsed on a job, was taken to VA, and given intravenous 
supplementations of calcium, magnesium, and phosphate.  In 
2003 he stated three of his teeth fell out in a ten day 
period.  

The veteran has presented no medical evidence that treatment 
provided by VA caused or aggravated his tooth loss.  In the 
absence of competent evidence which demonstrates additional 
disability as a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
compensation under 38 U.S.C.A. § 1151 for additional 
disability following medical treatment resulting in tooth 
loss is not warranted.  Accordingly, the claim is denied.

IV.  New and material evidence

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 
1996). If new and material evidence has not been presented, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material is neither required nor 
permitted.  Id. at 1384.

The Board is required to review all of the evidence submitted 
by a claimant since the last final disallowance of a claim on 
any basis. Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Entitlement for compensation under 38 U.S.C.A. § 1151 for a 
lung disorder, and for a psychiatric disorder, due to sexual 
abuse, was denied in an April 1999 rating decision.  At that 
time there was no competent evidence showing sexual abuse by 
VA or evidence of a lung disorder due to VA medical care.  
The veteran was notified of the decision and of his appellate 
rights with respect thereto, but did not perfect a 
substantive appeal.

Evidence received prior to the April 1999 rating decision 
included the following:

In December 1998, the veteran was requested to supply the 
dates of treatment which resulted in the claimed disorders.  
The veteran submitted copies of a civil lawsuit filed in 1997 
in United States District Court against eleven VA Medical 
Center (VAMC) personnel for dereliction of duty, malpractice, 
sexual abuse, and falsification of medical records.  The 
veteran asked for fifteen million dollars in damages.  The 
United States District Court granted the Defendant's motion 
to dismiss.

VA treatment records include August 1995 x-rays which 
revealed bronchopneumonia.  X-rays in February 1996 showed 
resolution of left basilar pneumonia.  There was no evidence 
of pulmonary masses or infiltrates.  A December 1996 x-ray 
showed clear lungs and a four millimeter dense opacity 
projected over the left mid lung.  This likely represented a 
granuloma and or vessel end/on.  A June 1997 CT scan showed 
bilateral lower lung paravertebral scarring and left major 
fissure scarring.

VA treatment records dated 1994 to 1997 show diagnoses of 
depression, somatization disorder, and a personality 
disorder.  

A letter dated June 1997 from a VA Director indicated that 
the veteran was a frequent patient.  The veteran reportedly 
related most of his problems to a "botched" cystoscopy for 
which he continually threatened VA with litigation.  It was 
noted that the veteran was sexually inappropriate toward 
female nurse practitioners and would request prostate 
examinations as part of any workup undertaken.  The Director 
noted that workups were consistently negative.  In order to 
reduce the number of visits and protect the female staff, the 
Director took the veteran into his clinic panel where he saw 
him every two to four weeks for approximately eight months.  
It was noted the veteran would become verbally and physically 
aggressive when he was refused additional testing or 
procedures.  The Director indicated that the veteran 
exhibited delusional and paranoid ideation.  He had met on 
occasion with a physician at the request of the nurse 
practitioners.  The physician believed the veteran to be 
impaired but the appellant refused any psychiatric 
intervention or referral believing through an elaborate 
belief system that all of his ailments were physical.  The 
Director asked the Chief of Staff that the veteran be 
required to undergo psychiatric treatment as a condition for 
further eligibility for medical care at the facility.

In an October 1997 letter to the veteran, the Director 
informed the veteran of the VA staff's concern.  The Director 
stated that the veteran should undergo a psychiatric 
evaluation and appropriate psychiatric treatment as a 
condition of receiving further routine care through this 
medical center.  

Evidence received subsequent to the April 1999 rating 
decision included the following

VA treatment records dated 2001 to 2004 show a history which 
includes disruptive behavior.

In a July 2003 statement, the veteran contends that he was 
sexually abused by nine doctors and nurses during the period 
1994 to 1996.  Subsequent statements from the veteran 
reiterated these allegations.  

In a September 2003 statement, the veteran alleged that a VA 
male physician was obsessed with the veteran's genitals.  He 
also argued that a VA female pulmonary doctor who did not 
treat the veteran until November 1994 for his pneumonia was 
similarly obsessed.  He contended that the female pulmonary 
doctor told him to lower his pants claiming she was trying to 
help him and proceeded to examine his penis.  The veteran 
indicated that the male VA physician figured he could control 
the veteran's claims of sexual abuse by claiming he was 
paranoid.  The veteran also alleged that a male physician 
knelt down and fondled his penis while checking him for a 
hernia.  

In a December 2003 VA treatment note, the veteran accused 
someone of pulling and bruising his penis during a hernia 
repair.  The veteran stated that he had been sexually abused 
in the past because he was overly endowed.  He indicated he 
was told that he was too large to have a scope and every 
female doctor wanted him to lower his pants.  

At his May 2004 RO hearing, the veteran testified that he 
went to the VA Medical Center and saw one of the staff who 
had prescribed Amitriptyline to him.  He indicated he started 
crying because of the medication and he went to see this 
staff member for help.  The veteran alleged that when she saw 
him she grabbed his penis and pulled it out to its full 
length.  

At a July 2004 VA examination, the veteran reported being 
mistreated medically by various VA personnel, whom he 
believed botched numerous prostate and urethra examinations.  
He also complained of having been over examined by female 
medical personnel at the VA because he was "over endowed."  

The examiner found that the veteran suffered from a 
personality disorder, possibly paranoid personality disorder, 
versus an anxiety or depressive disorder secondary to the 
tragic losses of his wife and daughter and a history of what 
the veteran believed was mistreatment by VA medical personnel 
over the years.  After reviewing the personality test 
results, the examiner indicated the veteran did not suffer 
from a depressive disorder caused by Amytriptiline wrongfully 
given to him, or by inappropriate genitourinary examinations.  
The diagnosis was somatization disorder.

VA records dated in 2004 to 2005 show mental health 
treatment.  A treatment noted showed a mood disorder.  It was 
noted that the veteran's thought content was somatically 
focused.  Insight into current problems and implications were 
only fair as his fears were only mildly ameliorated by 
medical reassurance.  Judgment was less than ideal as he 
repeatedly tried to diagnose and treat his own medical 
conditions.  

A September 2004 urology consultation report indicated the 
veteran had a longstanding obsession with urologic issues, 
mostly related to pain and urethral symptoms.

Social Security Administration records to include medical 
records indicate the veteran was granted disability benefits 
due to osteoarthrosis and allied disorders and a secondary 
diagnosis noted other disorders of the gastrointestinal 
system.

In an October 2006 letter from the veteran he indicated that 
he was diagnosed with pneumonia in 1994 and his lungs were 
aspirated by mechanical suction which caused left lower lung 
scar tissue.  The veteran again reiterated his sexual abuse 
allegations by the VA Medical Center.

Since the April 1999 rating decision no additional competent 
evidence has been submitted showing that the veteran has a 
lung disorder which was the result of treatment rendered at 
the VA.  In addition, no additional competent evidence has 
been submitted showing the veteran suffers from a psychiatric 
disorder due to purported sexual abuse committed at the VA.  
VA medical records show the veteran received treatment for 
his psychiatric disorders, but there is no evidence 
indicating the veteran's psychiatric disorders are the result 
of treatment, medications, or sexual abuse by VA medical 
personnel. 

While the statements of the veteran which express his beliefs 
that his claimed disabilities were the result of treatment 
and/or sexual abuse at the VA Medical Center are 
acknowledged, to the extent that he is attempting to present 
argument regarding etiology or medical causation of disease 
or illnesses, he is not competent since it has not been shown 
that he has the necessary medical skills and training to 
offer opinions on such medical questions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  The veteran's 
contentions in this regard were previously of record and his 
current contentions, being essentially the same, are not new 
and material to his claim.

In absence of new and material evidence, the claims to reopen 
the issues of entitlement to compensation under 38 U.S.C.A. § 
1151 for a lung disorder and a psychiatric disorder due to 
sexual abuse, are denied.


ORDER

Entitlement to service connection for a urinary disorder to 
include prostatitis is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
urinary disorder to include prostatitis as a result of VA 
medical care is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for an 
inguinal hernia as a result of VA medical care is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss 
of teeth as a result of VA medical care is denied.

New and material evidence has not been presented to reopen 
the claim of entitlement to compensation under 38 U.S.C.A. § 
1151 for a lung disorder.  The application to reopen the 
claim is denied.

New and material evidence has not been presented to reopen 
the claim of entitlement to compensation under 38 U.S.C.A. § 
1151 for a psychiatric disorder due to sexual abuse.  The 
application to reopen the claim is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


